 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11       MEGHAN SILVA, et al.,                          No. 2:17-cv-00876-TLN-CKD
12                        Plaintiffs,
13             v.                                       ORDER
14       MEDIC AMBULANCE SERVICE, INC.,
15                        Defendant.
16

17            This matter is before the Court on remand from the Ninth Circuit regarding Plaintiff

18   Meghan Silva’s (“Plaintiff”) Motion to Remand. (ECF No. 6.) This Court previously denied

19   Plaintiff’s motion on the basis that Plaintiff’s state claims are preempted by federal law and the

20   Court therefore had jurisdiction over the action. (See ECF No. 11.) The Ninth Circuit reversed

21   the Court’s denial of Plaintiff’s motion and remanded the matter to this Court with instructions to

22   remand the action to the Superior Court of California, County of Solano.1 Silva v. Medic

23   Ambulance Service, Inc., No. 20-16153 (9th Cir. 2021), ECF No. 38-1.

24   ///

25   ///

26   1      Judge Rawlinson, concurring in the judgment, stated the Ninth Circuit should dismiss the
27   appeal as moot and not address the merits of the remand decision in light of the California Court
     of Appeal’s recent decision in Calleros v. Rural Metro of San Diego, Inc., 58 Cal. App. 5th 660,
28   667 (2020), that renders Plaintiff’s claim unviable.
                                                        1
 1          In accordance with the Ninth Circuit’s instructions, the Court hereby REMANDS this
 2   action to the Superior Court of California, County of Solano.
 3          IT IS SO ORDERED.
 4   DATED: May 11, 2021
 5

 6                                                    Troy L. Nunley
                                                      United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
